 Case 1:20-cr-00143-TSE Document 94 Filed 09/09/20 Page 1 of 8 PageID# 1380




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                         )
                                                 )   Case No. 1:20-CR-143
               v.                                )
                                                 )   Honorable T.S. Ellis, III
ZACKARY ELLIS SANDERS,                           )
                                                 )   FILED UNDER SEAL
                              Defendant.         )
                                                 )

 GOVERNMENT'S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION FOR
          RECONSIDERATION OF HIS MOTION TO COMPEL

       The United States of America, by and through its attorneys, G. Zachary Terwilliger, United

States Attorney for the Eastern District of Virginia, William G. Clayman, Special Assistant United

States Attorney (LT), and Jay V. Prabhu, Assistant United States Attorney, files this response in

opposition to the defendant’s motion for reconsideration of the Court’s order denying his motion

to compel. Dkt. No. 88. For the reasons stated below, the defendant’s motion should be denied.

                                        BACKGROUND

       The Court’s memorandum opinion denying the defendant’s motion to compel sets forth the

relevant background to the investigation and prosecution of the defendant. See Dkt. No. 73. This

case stems from




       . Id. at 3–5. As part of the tip,

                                                                                              . Id.

The Federal Bureau of Investigation (“FBI”) used this information to obtain and execute a warrant

to search the defendant’s home. Id. at 5–6. Based on evidence obtained during the search, a federal
 Case 1:20-cr-00143-TSE Document 94 Filed 09/09/20 Page 2 of 8 PageID# 1381




grand jury returned a twelve-count indictment, charging the defendant with production, receipt,

and possession of child pornography. Dkt. No. 29.

       On July 13, 2020, the defendant moved to compel the production of discovery related to

the two portions of the tip described in the warrant’s supporting affidavit (“Affidavit”)—




                                                                                    —in the hopes

of fishing for information to use to request a Franks hearing. Dkt. No. 38. As the government

noted at the time, the problem with this motion was that he had already received the three

documents that constitute the tip and a review of those documents showed that the Affidavit

accurately described the information. Dkt. No. 43 at 2. Realizing this, the defendant used his

motion as an end run around his obligation to make a substantial preliminary showing under

Franks by raising speculative and conclusory theories about how the two portions of the tip might

be false and how the FBI might have known this, adopting these theories as fact, and then asserting

that the government was obligated to provide him discovery to either disprove or confirm them.

       After receiving full briefing, hearing oral argument, and then receiving a round of

supplemental briefing, the Court denied the defendant’s motion in a fourteen-page Memorandum

Opinion and Order. Dkt. Nos. 73 & 74. The Court explained that the defendant failed to establish

the materiality of his discovery requests under Fed. R. Crim. P. 16 and Fourth Circuit precedent

because his motion “merely speculate[d] that the government possesses additional material that

would show that paragraphs 23 and 25 of the search warrant affidavit are inaccurate.” Dkt. No.

73 at 8–9. With respect to paragraph 23, the Court found that it accurately communicated




                                                2
    Case 1:20-cr-00143-TSE Document 94 Filed 09/09/20 Page 3 of 8 PageID# 1382




                       . Id. at 9. The Court rejected the defendant’s theory that the



                                                                                              . Id. at

10–11. The Court also rejected his theory that this portion of the tip meant that

                                                                                , explaining that the

defendant presented no evidence to support his interpretation of the tip. Id.

         With respect to paragraph 25, the Court again found that it accurately conveyed

    , meaning that the defendant had no viable challenge to the veracity of that paragraph. Id. at 12.

The Court also rejected his speculation that the FBI knew that

                                                                                              .1 The

Court explained that there are methods through which



                               did not satisfy Rule 16’s requirement that he “present facts that tend

to show that the Government is in possession of information helpful to the defense.” Id. (quoting

United States v. Caro, 597 F.3d 608, 621 (4th Cir. 2010)). The Court also rejected his theory that

the FBI prompted                                                        describing that suggestion as

“pure hopeful speculation[.]” Id. at 13. For these same reasons, the Court also denied the

defendant’s discovery request pursuant to Brady v. Maryland, 373 U.S. 83 (1963).2 Id.




1
    The defendant hypothesizes that



                                                             .
2
 The defendant also requested discovery pursuant to the Sixth Amendment, but the Sixth
Amendment does not provide an independent basis for obtaining discovery. Dkt. No. 73 at 14.
                                                  3
 Case 1:20-cr-00143-TSE Document 94 Filed 09/09/20 Page 4 of 8 PageID# 1383




       A week later, the defendant filed an eighty-page motion asking the Court to suppress

evidence, grant his request for a Franks hearing, and reconsider its denial of his motion to compel.

Dkt. No. 75. The Court struck the motion, explaining that such a lengthy filing was unwarranted

and that it inappropriately conflated his suppression motions with his motion to reconsider. Dkt.

No. 80. On September 2, 2020, the defendant refiled his eighty-page motion as a motion to

suppress, three motions for a Franks hearing, and a motion for reconsideration of the Court’s denial

of his motion to compel, totaling over 100 pages of briefing. Dkt. Nos. 81, 83, 85, 88, & 90.

                                           ARGUMENT

       The Federal Rules of Criminal Procedure do not have a provision governing motions for

reconsideration, so “courts are guided by analogy to the standards established by the civil rules.”

United States v. Young, 260 F. Supp. 3d 530, 555 (E.D. Va. 2017). “Motions to reconsider

interlocutory orders, though involving broader flexibility than reconsideration of final judgments,

‘closely resemble[] the standard applicable to motions to consider final orders.’” Dkt. No. 80 at 2

(quoting Carlson v. Bos. Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017)). Thus, a motion for

reconsideration “can be successful in only three situations: (1) to accommodate an intervening

change in controlling law; (2) to account for new evidence not available at trial; or (3) to correct a

clear error of law or prevent manifest injustice.” Id. (quoting United States ex rel. Carter v.

Halliburton Co., 866 F.3d 199, 2010 (4th Cir. 2017)). “A party’s mere disagreement with the

court’s ruling does not warrant a [motion to reconsider], and such motions should not be used to

‘raise arguments which could have been raised prior to the issuance of the judgment, nor may they

be used to argue a case under a novel legal theory that the party had the ability to address in the

first instance.’” United States v. Danielczyk, 917 F. Supp. 2d 573, 576 (E.D. Va. 2013) (quoting

Pac. Ins. Co. v. Am. Natl’ Fire Ins. Co, 148 F.3d 396, 403 (4th Cir. 1998)); United States v.



                                                  4
 Case 1:20-cr-00143-TSE Document 94 Filed 09/09/20 Page 5 of 8 PageID# 1384




D’Armond, 80 F. Supp. 2d 1157, 1170 (D. Kan. 1999) (“[A] motion to reconsider is not a second

chance for the losing party to make its strongest case or to dress up arguments that previously

failed.”).

        Applying these principles here, the defendant’s motion for reconsideration should fail.

While he claims that his motion is aimed at correcting a clear error of law and preventing manifest

injustice, he does not identify any legal error in the Court’s Rule 16, Brady, or Sixth Amendment

analysis beyond his disagreement with the outcome and the only manifest injustice he has

identified is that the Court’s Order is preventing him from being able to fish through the

government’s files to see if he can find something to support his otherwise baseless motions for a

Franks hearing. In short, he is asking the Court to simply “rethink what [it] has already thought

through—rightly or wrongly”—which does not provide a proper basis for this Court to grant his

request. United States v. Dickerson, 971 F. Supp. 1023, 1024 (E.D. Va. 1997).

        But even if this Court were to exercise its discretion to reconsider the defendant’s same

arguments, he has still failed to satisfy his burden of proving the materiality of his requested

discovery under Rule 16, Brady, and any other relevant legal precedent. For example, he doubles

down on his theory that                             in paragraph 23 was intentionally misleading,

speculating that the affiant must have shared his unsupported view that



                                     . Dkt. No. 89 at 6–8. To borrow the Court’s phrase, this is

“pure hopeful speculation.” Dkt. No. 73 at 13. To date, he has not explained—and, indeed, cannot

explain—why the unambiguous term

                                                 . The far more logical and commonsense reading

of the Affidavit, as the Court explained, is that



                                                5
 Case 1:20-cr-00143-TSE Document 94 Filed 09/09/20 Page 6 of 8 PageID# 1385




                                                                                 . Id. at 10–11; see

also          , Dkt. No. 89, Exh. 1 (



                           ).

       The defendant also seeks to revisit his theory that t

                                              , claiming now that the affiant’s August 10, 2020,

declaration did not support the Court’s conclusion that there are

                                                                                           Dkt. No.

73 at 12. In support of this claim, the defendant submits new declarations from two purported

experts. Dkt. No. 89 at 8 n.8. Typically, however, on a motion for reconsideration, “evidence

brought to the Court’s attention which was available to the movant prior to an entry of judgement

is not a basis for granting a motion for reconsideration as a matter of law.” Dickerson, 971 F.

Supp. At 1024 (internal citations and quotation marks omitted). The defendant has made no

showing that this evidence was previously unavailable, but even if the Court exercised its

discretion and took these declarations under consideration, the defendant’s motion should still fail.

Neither declaration endorses the defendant’s unsupported claim that t

                                      . In fact, they both acknowledge that it is possible that

                                                                      See Third Declaration of Dr.

Matthew Miller, Dkt. No. 89, Exh. 11 at ¶ 4

                                                                                   ); Declaration of

Dr. Richard Clayton, Dkt. No. 89, Exh. 14 at ¶¶ 42, 47–52, 60–63 (

                                                                                                   ).

In other words, despite having yet another opportunity to brief this issue, the defendant has not



                                                 6
 Case 1:20-cr-00143-TSE Document 94 Filed 09/09/20 Page 7 of 8 PageID# 1386




found a single purported expert to substantiate his claim that

                                 and that the FBI therefore knew or should have known the tip

was a lie. Given this repeated failure, the defendant cannot establish the materiality of his

discovery requests with respect to paragraph 25 and his motion should be denied.

                                          CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court deny the

defendant’s motion for reconsideration.

                                            Respectfully submitted,

                                            G. Zachary Terwilliger
                                            United States Attorney

Date: September 9, 2020              By:           /s/
                                            William G. Clayman
                                            Special Assistant United States Attorney (LT)
                                            Jay V. Prabhu
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            Phone: 703-299-3700
                                            Fax: 703-299-3981
                                            Email: William.G.Clayman@usdoj.gov




                                               7
 Case 1:20-cr-00143-TSE Document 94 Filed 09/09/20 Page 8 of 8 PageID# 1387




                               CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2020, I filed the foregoing with the Clerk of Court

and emailed an un-redacted copy of same to all counsel of record.


                                     By:           /s/
                                            William G. Clayman
                                            Special Assistant United States Attorney (LT)
                                            United States Attorney’s Office
                                            Eastern District of Virginia
                                            2100 Jamieson Avenue
                                            Alexandria, Virginia 22314
                                            (703) 299-3700
                                            Email: william.g.clayman@usdoj.gov
